IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44203

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 809
                                                 )
       Plaintiff-Respondent,                     )   Filed: December 8, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
BENJAMIN ARTHUR ANNABOLI,                        )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Judgment of conviction and aggregate unified sentence of ten years, with a
       minimum period of confinement of five years, for two counts of intimidation of a
       witness, affirmed.

       Daniel G. Cooper, Coeur d’Alene, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Benjamin Arthur Annaboli pled guilty to two counts of intimidation of a witness. Idaho
Code § 18-2604(3). The district court sentenced Annaboli to an aggregate unified sentence of
ten years with five years determinate. Annaboli appeals asserting that the district court abused
its discretion by imposing excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Annaboli’s judgment of conviction and sentence are affirmed.




                                                   2